EXHIBIT 1
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
AJAY BAHL,                                                   :
                                                             :
                               Plaintiff,                    : Docket No.: 14 CV 4020 (LDW)(AKT)
         -against-                                           :
                                                             :
NYCOM-NYIT, et al.,                                          :
                                                             :
                                Defendants.                  :
                                                             :
-------------------------------------------------------------x


                       PLAINTIFF’S RULE 26(a)(2)(c) DISCLOSURE


       Plaintiff Ajay Bahl, by his undersigned attorneys, files this Hybrid Expert Witness
Disclosure and states as follows:

Plaintiff designates the following hybrid expert witness to testify on his behalf:

                       Dr. Leonard Adler, M.D
                       Director, Adult ADHD Program
                       New York University Medical Center
                       One Park Ave, 8th Floor
                       New York, New York 10016

Dr. Adler reserves the right to rely on the testimony of any of the Defendant's experts.

Furthermore, Plaintiff reserves the right to rely on the testimony of any of the Plaintiff or

Defendant's hybrid fact and/or expert witnesses.


    1. Subject Matter on which the Witness is Expected to Present Evidence:


     i. Dr. Adler is a treating physician of Plaintiff relating to conditions documented in Dr.
        Adler’s August 2013 Medical Leave and Accommodation Request.

     ii. Additional subject matter includes, but is not limited to, the following: information
         regarding Plaintiff’s disabilities and his qualification and requests for accommodations,
         affirmation as to communications by Dr. Adler to Dr. Belkin (a psychiatrist that
         NYCOM-NYIT required Plaintiff to see prior to returning to school following his July
                                                  1
             2010 medical leave) regarding Plaintiff’s medical care. Further description of the
             subject matter of Dr. Adler’s expected testimony is contained in paragraph 2.


      2. Summary of the Facts and Opinions to which the Witness is Expected to Testify:

        i.        Dr. Adler is expected to testify on facts and opinion related to his overall care and
                  treatment of plaintiff including: Plaintiff’s medical conditions, symptoms,
                  diagnoses, impairments, disabilities, prognosis, need for medications, need for
                  accommodations, and emotional damages and injury arising out of interactions set
                  forth in Plaintiff’s complaint. Furthermore, Dr. Adler is expected to testify on
                  facts and opinions related, but not limited to, the following:

        ii.       The veracity and basis of facts and opinions stated in Dr. Adler’s 2.5 page August
                  2013 Medical Leave/request for accommodation.

        iii.      The degree to which the actions set forth in the complaint contributed to
                  Plaintiff’s medical state, particularly, around the time of Plaintiff’s 2013 Medical
                  Leave and Accommodation Request.

        iv.       Recommended accommodations regarding parameters (time period and testing
                  conditions) for COMLEX II exams to be an accurate measure of Plaintiff’s
                  ability.

        v.        Attempts to communicate and facilitate interactive dialogue via Medical leave
                  letter with respect to Plaintiff’s medical conditions that significantly impair major
                  life activities for which merit certain reasonable accommodations in school to
                  allow Plaintiff to perform functions as a student effectively.



                                                                        Respectfully submitted,

                                                                               /s/
                                                                        Sean O’Hara, Esq.
                                                                        Leeds Brown Law, P.C.
                                                                        Attorneys for Plaintiff
                                                                        One Old Country Road
                                                                        Suite 347
                                                                        Carle Place, NY 11514

To:     All Counsel (Via First Class Mail and E-Mail)




                                                    2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
AJAY BAHL,                                                   :
                                                             :
                               Plaintiff,                    : Docket No.: 14 CV 4020 (LDW)(AKT)
         -against-                                           :
                                                             :
NYCOM-NYIT, et al.,                                          :
                                                             :
                                Defendants.                  :
                                                             :
-------------------------------------------------------------x


                        PLAINTIFF’S RULE 26(a)(2)(c) DISCLOSURE


       Plaintiff Ajay Bahl, by his undersigned attorneys, files this Hybrid Expert Witness

Disclosure and states as follows:


Plaintiff designates the following hybrid expert witness to testify on his behalf:

                       David Fazzari
                       Psychologist
                       19 West 34th Street,
                       New York, NY 10001.

Dr. Fazzari reserves the right to rely on the testimony of any of the Defendant 's experts.

Furthermore, Plaintiff reserves the right to rely on the testimony of any of the Plaintiff or

Defendant's hybrid fact and/or expert witnesses.


    1. Subject Matter on which the Witness is Expected to Present Evidence:

       i.      Dr. Fazzari is a treating therapist of Mr. Bahl relating to conditions documented in
               Plaintiff’s complaint.

       ii.     Additional subject matter includes, but is not limited to the following: information
               regarding Plaintiff’s diagnosed disability and his qualification for accommodations
               under relative statutes, affirmation as to the trauma, mental anguish, pain and
               suffering that ensued following arising out of interactions set forth in Plaintiff’s
               complaint. Further description of the subject matter of Dr. Fazzari expected
                                                   1
               testimony is contained in paragraph 2.

      2. Summary of the Facts and Opinions to which the Witness is Expected to Testify:

        i.     Dr. Fazzari is expected to testify on facts and opinion related to his overall care and
               treatment of Plaintiff including: Plaintiff's medical conditions, symptoms, diagnoses,
               impairments, disabilities, prognosis, need for medications, need for accommodations,
               and emotional damages and injury arising out of interactions set forth in Plaintiff’s
               complaint. Furthermore, Dr. Fazzari is expected to testify on facts and opinions
               related, but not limited to, the following:

        ii.    Plaintiff’s specific manifestations on a day to day level of the medical conditions and
               diagnosis indicated by Dr. Adler and Dr. Yellin in their reports cited as exhibits in the
               complaint.

        iii.   Plaintiff’s disabilities significantly impair major life activities in an array of activities
               of daily living that merit certain reasonable accommodations in school to allow the
               Plaintiff to perform his functions as a student effectively.

        iv.    The interactions set forth in Plaintiff’s complaint have had devastating effects on
               Plaintiff’s relationships and continue to permeate all aspects of his life.




                                                                          Respectfully submitted,

                                                                                 /s/
                                                                          Sean O’Hara, Esq.
                                                                          Leeds Brown Law, P.C.
                                                                          Attorneys for Plaintiff
                                                                          One Old Country Road
                                                                          Suite 347
                                                                          Carle Place, NY 11514

To:     All Counsel (Via First Class Mail and E-Mail)




                                                    2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
AJAY BAHL,                                                   :
                                                             :
                               Plaintiff,                    : Docket No.: 14 CV 4020 (LDW)(AKT)
         -against-                                           :
                                                             :
NYCOM-NYIT, et al.,                                          :
                                                             :
                                Defendants.                  :
                                                             :
-------------------------------------------------------------x


                       PLAINTIFF’S RULE 26(a)(2)(c) DISCLOSURE


       Plaintiff Ajay Bahl, by his undersigned attorneys, files this Hybrid Expert Witness

Disclosure and states as follows:


Plaintiff designates the following hybrid expert witness to testify on his behalf:

                       Dr. Florence Myers, Ph.D
                       Speech and Language Pathologist, Professor
                       Adelphi University
                       1 South Avenue
                       P.O. Box 701
                       Garden City, New York 11530.

Dr. Myers reserves the right to rely on the testimony of any of the Defendant's experts.

Furthermore, Plaintiff reserves the right to rely on the testimony of any of the Plaintiff or

Defendant's hybrid fact and/or expert witnesses.


    1. Subject Matter on which the Witness is Expected to Present Evidence:

       i. Dr. Myers is a treating therapist of Mr. Bahl relating to conditions documented in
          Plaintiff’s complaint.

       ii. Additional subject matter includes, but is not limited to the following: information
           regarding Plaintiff’s diagnosed disability and his qualification for accommodations
                                                 1
               under relative statutes, affirmation as to how his cluttering disorder relates to
               interactions set forth in Plaintiff’s complaint as well as performance on the COMLEX
               II PE exam. Further description of the subject matter of Dr. Myers is expected
               testimony is contained in paragraph 2.

      2. Summary of the Facts and Opinions to which the Witness is Expected to Testify:

        i.        Dr. Myers is expected to testify on facts and opinion related to his overall care
                  and treatment of Plaintiff including: Plaintiff's medical conditions, symptoms,
                  diagnoses, impairments, disabilities, prognosis, need for medications, need for
                  accommodations, and emotional damages and injury arising out of interactions set
                  forth in Plaintiff’s complaint. Furthermore, Dr. Myers is expected to testify on
                  facts and opinions related, but not limited to, the following:

        ii.       Plaintiff’s speech manifestations on a day to day level of medical conditions and
                  diagnoses indicated by Dr. Adler and Dr. Yellin in their reports cited as exhibits
                  in the complaint.

        iii.      Plaintiff’s cluttering disorder impacts his speech and writing through deficits in
                  language processing that merit certain reasonable accommodations particularly
                  with respect to his COMLEX II PE Exam.



                                                                      Respectfully submitted,

                                                                             /s/
                                                                      Sean O’Hara, Esq.
                                                                      Leeds Brown Law, P.C.
                                                                      Attorneys for Plaintiff
                                                                      One Old Country Road
                                                                      Suite 347
                                                                      Carle Place, NY 11514

To:     All Counsel (Via First Class Mail and E-Mail)




                                                  2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
AJAY BAHL,                                                   :
                                                             :
                               Plaintiff,                    : Docket No.: 14 CV 4020 (LDW)(AKT)
         -against-                                           :
                                                             :
NYCOM-NYIT, et al.,                                          :
                                                             :
                                Defendants.                  :
                                                             :
-------------------------------------------------------------x


                        PLAINTIFF’S RULE 26(a)(2)(c) DISCLOSURE


       Plaintiff Ajay Bahl, by his undersigned attorneys, files this Hybrid Expert Witness

Disclosure and states as follows:


Plaintiff designates the following hybrid expert witness to testify on his behalf:

                       Scott Shapiro
                       Psychiatrist
                       286 Fifth Avenue,
                       New York, NY 10001

Dr. Shapiro reserves the right to rely on the testimony of any of the Defendant 's experts.

Furthermore, Plaintiff reserves the right to rely on the testimony of any of the Plaintiff or

Defendant's hybrid fact and/or expert witnesses.


1.   Subject Matter on which the Witness is Expected to Present Evidence:

       i.      Dr. Shapiro is a treating physician of Mr. Bahl relating to conditions documented
               in Plaintiff’s complaint.


       ii.     Additional subject matter includes, but is not limited to the following: information
               regarding Plaintiff’s diagnosed disability and his qualification for
               accommodations under relative statutes, affirmation as to the trauma, mental
               anguish, pain and suffering that ensued following arising out of interactions set
                                                1
             forth in Plaintiff’s complaint. Further description of the subject matter of Dr.
             Shapiro expected testimony is contained in paragraph 2.

2.    Summary of the Facts and Opinions to which the Witness is Expected to Testify:

      i.     Dr. Shapiro is expected to testify on facts and opinion related to his overall care
             and treatment of Plaintiff including: Plaintiff's medical conditions, symptoms,
             diagnoses, impairments, disabilities, prognosis, need for medications, need for
             accommodations, and emotional damages and injury arising out of interactions set
             forth in Plaintiff’s complaint. Furthermore, Dr. Shapiro is expected to testify on
             facts and opinions related, but not limited to, the following:

      ii.    Plaintiff’s specific manifestations on a day to day level of the medical conditions
             and diagnosis indicated by Dr. Adler and Dr. Yellin in their reports cited as
             exhibits in the complaint.

      iii.   Plaintiff’s disabilities significantly impair major life activities in an array of
             activities of daily living that merit certain reasonable accommodations in school
             to allow Plaintiff to perform his functions as a student effectively.

      iv.    The interactions set forth in Plaintiff’s complaint have had devastating effects on
             Plaintiff’s relationships and continue to permeate all aspects of his life.

      v.     Personally putting NYCOM-NYIT on notice as well as attempting to initiate
             interactive dialogue of Plaintiff’s disabilities and request for accommodations via
             phone call and follow up email to current, and at the time Dean of NYCOM-
             NYIT, Wolfgang Gilliar.



                                                                 Respectfully submitted,

                                                                        /s/
                                                                 Sean O’Hara, Esq.
                                                                 Leeds Brown Law, P.C.
                                                                 Attorneys for Plaintiff
                                                                 One Old Country Road
                                                                 Suite 347
                                                                 Carle Place, NY 11514

To:   All Counsel (Via First Class Mail and E-Mail)




                                              2
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
AJAY BAHL,                                                   :
                                                             :
                               Plaintiff,                    : Docket No.: 14 CV 4020 (LDW)(AKT)
         -against-                                           :
                                                             :
NYCOM-NYIT, et al.,                                          :
                                                             :
                                Defendants.                  :
                                                             :
-------------------------------------------------------------x


                       PLAINTIFF’S RULE 26(a)(2)(c) DISCLOSURE


       Plaintiff Ajay Bahl, by his undersigned attorneys, files this Hybrid Expert Witness

Disclosure and states as follows:


Plaintiff designates the following witness to testify on his behalf:

                       Andrew Tatarsky, PhD
                       Psychologist
                       Center for Optimal Living
                       303 Fifth Avenue
                       New York, New York 10016

Dr. Tatarsky reserves the right to rely on the testimony of any of the Defendant's

experts. Furthermore, Plaintiff reserves the right to rely on the testimony of any of the

Plaintiff or Defendant's hybrid fact and/or expert witnesses.


    1. Subject Matter on which the Witness is Expected to Present Evidence:

       i.      Dr. Tatarsky is a treating talk therapist of Mr. Bahl relating to conditions
               documented in Plaintiff’s complaint.

       ii.     Additional subject matter includes, but is not limited to the following: information
               regarding Plaintiff’s diagnosed disability and his qualification for
               accommodations under relative statutes, affirmation as to the trauma, mental
                                                 1
         anguish, pain and suffering that ensued following the July 2010 coerced medical
         leave amongst other events in the complaint. Further description of the subject
         matter of Dr. Tatarsky’s expected testimony is contained in paragraph 2.

2. Summary of the Facts and Opinions to which the Witness is Expected to Testify:

  i.     Dr. Tatarsky is expected to testify on facts and opinion related to his overall care
         and treatment of Plaintiff including: Plaintiff's medical conditions, symptoms,
         diagnoses, impairments, disabilities, prognosis, need for medications, need for
         accommodations, and emotional damages and injury arising out of interactions set
         forth in Plaintiff’s complaint. Furthermore, Dr. Tatarsky is expected to testify on
         facts and opinions related, but not limited to, the following:

            i.   The effect the coerced medical leave had on the Plaintiff, specifically the
                 manner and circumstances in which it took place.

           ii.   The extent to which Plaintiff’s health was significantly worsened by being
                 coerced into a medical leave.

          iii.   The extent to which Plaintiff’s mood and functioning where further
                 worsened by the Plaintiff getting off cycle from his cohort (medical school
                 graduating class) causing Plaintiff to become even more isolated, by
                 nature of being void of his previous existing social and academic support
                 structures, as well as Plaintiff’s being told the reason for his coerced
                 medical leave was to be in part punitive.

          iv.    The extent to which Plaintiff was further victimized NYCOM-NYIT by
                 being de-registered for his COMLEX exam after being initially
                 encouraged to take his exam during the period he was coerced into taking
                 a medical leave.

           v.    The extent to which Plaintiff was further victimized by NYCOM-NYIT
                 thru Dr. Belkin’s repeated good faith warnings indicating a pattern and
                 practice of the school with respect to students suffering from mental health
                 disabilities, described as an unofficial two strike policy with respect to
                 leaves, “if Ajay were to report to the school that he has any anxiety or
                 mental disabilities, that he would be dismissed.”




                                          2
                                                      Respectfully submitted,

                                                             /s/
                                                      Sean O’Hara, Esq.
                                                      Leeds Brown Law, P.C.
                                                      Attorneys for Plaintiff
                                                      One Old Country Road
                                                      Suite 347
                                                      Carle Place, NY 11514

To:   All Counsel (Via First Class Mail and E-Mail)




                                            3
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
AJAY BAHL,                                                   :
                                                             :
                               Plaintiff,                    : Docket No.: 14 CV 4020 (LDW)(AKT)
         -against-                                           :
                                                             :
NYCOM-NYIT, et al.,                                          :
                                                             :
                                Defendants.                  :
                                                             :
-------------------------------------------------------------x


                        PLAINTIFF’S RULE 26(a)(2)(c) DISCLOSURE


       Plaintiff Ajay Bahl, by his undersigned attorneys, files this Hybrid Expert Witness

Disclosure and states as follows:


Plaintiff designates the following witness to testify on his behalf:

                 Dr. Paul Yellin
                 Director, Associate Professor of Pediatrics at New York University
                 Yellin Center for Mind, Brain and Education
                 104 West 29th Street, 12th Floor
                 New York, New York 10001

Dr. Yellin reserves the right to rely on the testimony of any of the Defendant 's experts.

Furthermore, Plaintiff reserves the right to rely on the testimony of any of the Plaintiff or

Defendant's hybrid fact and/or expert witnesses.


    1. Subject Matter on which the Witness is Expected to Present Evidence:

       i.   Dr. Yellen is a treating physician of Mr. Bahl relating to conditions documented in Dr.
            Yellin’s 2010 Neuropsychological Evaluation of Plaintiff.

       ii. Additional subject matter includes, but is not limited to the following: information
           regarding Plaintiff’s diagnosed disability and his qualification for accommodations under
           relative statutes; affirmation as to communications by Dr. Yellin to NYITCOM placing
           them on notice of Plaintiff’s disability and his attempts to initiate interactive dialogue.
                                                   1
             Further description of the subject matter of Dr. Yellin’s expected testimony is contained
             in paragraph 2.


      2. Summary of the Facts and Opinions to which the Witness is Expected to Testify:

        i.   Dr. Yellin is expected to testify on facts and opinion related to his overall care and
             treatment of plaintiff including: plaintiff's medical conditions, symptoms, diagnoses,
             impairments, disabilities, prognosis, need for medications, need for accommodations, and
             emotional damages and injury arising out of interactions set forth in plaintiff’s complaint.
             Furthermore, Dr. Yellin is expected to testify on facts and opinions related, but not
             limited to, the following:

        ii. The veracity and basis of all facts and opinion stated in plaintiff’s 2013 application for
            testing accommodations for COMLEX II CE and COMLEX II PE Exams, including
            “The Yellin Report.”

        iii. Recommended reasonable accommodation regarding parameters (time period and testing
             conditions) for completion of COMLEX II exams as communicated through William
             Goren, an Americans with Disability Act (ADA) expert, who at the time was advocating
             for plaintiff in his communications to NYIT in October 2013.

        iv. Numerous attempts to initiate interactive dialogue with respect to Plaintiffs medical
            conditions that significantly impair major life activities that merit certain reasonable
            accommodations in school to allow Plaintiff to perform functions as a student effectively.

        v. The sufficiency of his communications to put defendants on notice in relaying Plaintiff’s
           need and request for reasonable accommodations, and documentation to support showing
           of disability under relevant statutes to NYIT and NBOME regarding COMLEX testing
           accommodations and other accommodation related matters. (Specifically, Dr. Yellin’s
           communications to Alyssa Provenzano, Anthony Errichetti, and Felicia Bruno.



                                                                         Respectfully submitted,

                                                                                /s/
                                                                         Sean O’Hara, Esq.
                                                                         Leeds Brown Law, P.C.
                                                                         Attorneys for Plaintiff
                                                                         One Old Country Road
                                                                         Suite 347
                                                                         Carle Place, NY 11514

To:     All Counsel (Via First Class Mail and E-Mail)




                                                    2
